



Exhibit 10.11
SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT
This Second Amendment to Term Loan Credit Agreement (this “Amendment”) is made
as of June 20, 2018 by and among INDUSTRIAL PROPERTY OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Borrower”), the several banks, financial
institutions and other entities referred to in the signature pages to this
Agreement (collectively, the “Lenders”), and REGIONS BANK, not individually, but
as administrative agent for the Lenders (the “Administrative Agent”).
RECITALS
A.The Borrower, the Administrative Agent, and the Lenders are parties to a Term
Loan Credit Agreement dated as of May 5, 2016 (as amended and modified from time
to time, the “Credit Agreement”). All capitalized terms used in this Amendment
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Credit Agreement.
B.    Borrower has requested certain modifications to the Credit Agreement and
the Lenders have agreed to do so as provided herein.
NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
AMENDMENTS
1.    The foregoing recitals to this Amendment are incorporated into and made
part of this Amendment.
2.    The following definition is hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
“Second Amendment Effective Date” shall mean June 20, 2018.
3.    The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended and modified to read as follows:
“Applicable Rate” means the following basis points per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 5.01(c):


1



--------------------------------------------------------------------------------





LEVERAGE RATIO
TERM EURODOLLAR APPLICABLE MARGIN
TERM ABR APPLICABLE MARGIN
Category 1
≤45%
130.0
30.0
Category 2
>45% and ≤50%
140.0
40.0
Category 3
>50% and ≤55%
155.0
55.0
Category 4
>55% and ≤60%
185.0
85.0
Category 5
>60%
215.0
115.0



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date the certificate is delivered pursuant to Section
5.01(c) (a “Compliance Certificate”); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Category 5 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. For avoidance of doubt, the Applicable Rate
in effect from the Second Amendment Effective Date through the date of the next
change in the Applicable Rate pursuant to the preceding sentence shall be
determined based upon Category 3 as set forth above.
If either the Borrower or the Trust has received two Investment Grade Ratings
from S&P, Moody’s and/or Fitch, the Borrower shall have a one-time option to
make an election to the effect that the Applicable Rate shall be the rate set
forth in the tables below corresponding to the level (each a “Level”) into which
the Investment Grade Ratings then fall by sending written irrevocable notice to
the Administrative Agent that either the Borrower or the Trust (as applicable,
the “Rated Loan Party”) has received two (2) such investment grade ratings.
RATINGS BASED PRICING GRID


Debt Rating
Term Facility
Term Facility
 
Eurodollar Rate Applicable Margin
Term ABR Applicable Margin
≥A-/A3
90.0
0.0
BBB+/Baa1
95.0
0.0
BBB/Baa2
110.0
10.0
BBB-/Baa3
135.0
35.0
<BBB-/Baa3
175.0
75.0





2



--------------------------------------------------------------------------------





For purposes of the above tables, if at any time after making the one time
election described above, the Rated Loan Party has two (2) Debt Ratings, the
Applicable Rate shall be the rate per annum applicable to the highest Debt
Rating; provided that if the highest Debt Rating and the lowest Debt Rating are
more than one ratings category apart, the Applicable Margin shall be the rate
per annum applicable to the Debt Rating that is one ratings category below the
highest Debt Rating. If at any time the Rated Loan Party has three (3) Debt
Ratings, and such Debt Ratings are split, then: (A) if the difference between
the highest and the lowest such Debt Ratings is one ratings category (e.g. Baa2
by Moody’s and BBB- by S&P or Fitch), the Applicable Margin shall be the rate
per annum that would be applicable if the highest of the Debt Ratings were used;
and (B) if the difference between such Debt Ratings is two ratings categories
(e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the Applicable Margin
shall be the rate per annum that would be applicable if the average of the two
(2) highest Debt Ratings were used, provided that if such average is not a
recognized rating category, then the Applicable Margin shall be the rate per
annum that would be applicable if the second highest Debt Rating of the three
were used. If at any time the Rated Loan Party has only one Debt Rating (and
such Debt Rating is from Moody’s or S & P) the Applicable Rate shall be the rate
per annum applicable to such Debt Rating. If the Rated Loan Party does not have
a Debt Rating from either Moody’s or S&P, the Applicable Rate shall be the per
annum rate determined by the pricing grid above based on Consolidated Leverage
Ratio as of the time it no longer has two Debt Ratings.
4.    The Borrower hereby represents and warrants the following:
(a)    no Default exists under the Loan Documents;
(b)    the Loan Documents are in full force and effect and Borrower has no
defenses or offsets to, or claims or counterclaims relating to, its obligations
under the Loan Documents;
(c)    there has been no material adverse change in the financial condition of
the Borrower as shown in its December 31, 2017 financial statements;
(d)    the Borrower has full power and authority to execute this Amendment and
no consents are required for such execution other than any consents which have
already been obtained; and
(e)    all representations and warranties contained in Article III of the Credit
Agreement are true and correct in all material respects as of the date hereof,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty is true
and correct in all material respects on and as of such earlier date, and except
that for purposes of this clause (e), the representations and warranties
contained in subsections (a) and (b) of Section 3.04 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 5.01.
5.    The effectiveness of this Amendment shall be conditioned on the following:


3



--------------------------------------------------------------------------------





(a)    The representations and warranties in Section 4 being true and correct.
(b)    Receipt by the Administrative Agent, for the account of each Lender, of
an amendment fee equal to 10 bps (0.10%) times the amount of such Lender’s Term
Commitment under the Credit Agreement.
(c)    Payment of all other reasonable fees and expenses due to the
Administrative Agent (including, but not limited to, the reasonable and
documented fees, disbursements and other charges of Moore & Van Allen PLLC, as
counsel to the Administrative Agent) and the lead arrangers incurred in
connection with the transactions contemplated hereby to the extent invoiced
prior to or on the date that is three (3) Business Days prior to the date
hereof, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).
6.    Except as specifically modified hereby, the Credit Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed. All references in the Loan Documents to the “Credit Agreement”
henceforth shall be deemed to refer to the Credit Agreement as amended by this
Amendment.
7.    This Amendment may be executed in any number of counterparts, all of which
taken together shall constitute one agreement, and any of the parties hereto may
execute this Amendment by signing any such counterpart. This Amendment shall be
construed in accordance with the internal laws (and not the law of conflicts) of
the State of New York, but giving effect to federal laws applicable to national
banks.
8.    This Amendment shall become effective upon satisfaction of the conditions
set forth in Section 5 hereof and when it has been executed by the Borrower, the
Administrative Agent, and each of the Lenders.
[Remainder of Page Intentionally Left Blank.]






4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
INDUSTRIAL PROPERTY OPERATING PARTNERSHIP LP, a Delaware limited partnership


By:
Industrial Property Trust Inc., a Maryland corporation, its general partner





By:      /s/ Lainie P. Minnick
Name:    Lainie P. Minnick
Title:
Managing Director, Head of Debt Capital Markets









5



--------------------------------------------------------------------------------





REGIONS BANK, as Administrative Agent and as a Lender




By: /s/ Ghi S. Gavin
Name:    Ghi S. Gavin
Title:    Senior Vice President








6



--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Co-Syndication Agent and as a
Lender




By: /s/Craig V. Koshkarian
Name:    Craig V. Koshkarian
Title:    Vice President




7



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Co-Syndication Agent and as a Lender




By: /s/ Benjamin Kuruvila
Name:    Benjamin Kuruvila
Title:    Vice President










8



--------------------------------------------------------------------------------






ZB, N.A. DBA VECTRA BANK COLORADO, as a Lender




By: /s/ H. Shaw Thomas
Name:    H. Shaw Thomas
Title:    Senior Vice President










9



--------------------------------------------------------------------------------





CONSENT OF GUARANTORS
The undersigned, on behalf of itself as the Guarantor under the Trust Guaranty,
and on behalf of each of the Subsidiary Guarantors which are parties to the
Subsidiary Guaranty, each delivered pursuant to the terms of the Credit
Agreement described in the foregoing Amendment, hereby execute this Amendment
for the purpose of consenting to the terms of the foregoing Amendment, and
reaffirming the terms of the Trust Guaranty and Subsidiary Guaranty.
INDUSTRIAL PROPERTY TRUST INC., a Maryland corporation




By: /s/ Lainie P. Minnick
Name:    Lainie P. Minnick
Title:
Managing Director, Head of Debt Capital Markets









10

